 1
 2
 3
 4
 5
 6
 7
                                  UNITED STATES DISTRICT COURT
 8
                             NORTHERN DISTRICT OF CALIFORNIA
 9
10
   GENERAL INSURANCE COMPANY OF                       Case No. 4:17-cv-03320-HSG
11 AMERICA,
                                                      ORDER FOLLOWING JOINT
12                   Plaintiff,                       STIPULATION FOR DISMISSAL
                                                      WITH PREJUDICE
13            v.
14 BROAN-NUTONE, INC., and DOES 1
   through 25, inclusive,
15
                 Defendants.
16
17
              Having considered the Joint Stipulation for Dismissal with Prejudice submitted by
18
     plaintiff GENERAL INSURANCE COMPANY OF AMERICA and defendant BROAN-
19
     NUTONE LLC (collectively, the “Parties”), regarding the Parties having satisfactorily
20
     resolved their disputes, the Court Orders as follows:
21
              The complaint in this matter is dismissed, with prejudice, pursuant to Federal Rule
22
     of Civil Procedure 41(a)(1)(A)(ii). Each party to bear its own fees and costs.
23
24
     DATED: October 9, 2018
25
26
27                                               Hon. Haywood S Gilliam, Jr.
28                                               Judge, United States District Court

     BM07-0000165                                                          Case No. 4:17-cv-03320-HSG
     12623051.1                                                               ORDER RE: DISMISSAL
                                                     1
